Citation Nr: 0735390	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for cardiovascular disease, 
variously characterized, as secondary to service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1964 to October 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus 
type II.

2.  Evidence of record shows that coronary artery 
arteriosclerosis and peripheral vascular disease is medically 
related to diabetes mellitus type II.


CONCLUSION OF LAW

The veteran's coronary artery arteriosclerosis and peripheral 
vascular disease are proximately due to the service-connected 
diabetes mellitus type II.  38 U.S.C.A.      § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
As will be discussed below, the Board finds that service 
connection for coronary artery arteriosclerosis and 
peripheral vascular disease as secondary to service-connected 
diabetes mellitus type II is warranted; therefore, a full 
discussion of whether VA met these duties is not needed.  It 
is important to note, however, that the RO provided notice 
with respect to the initial disability rating and effective 
date elements of the claims in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Secondary Service Connection

As a preliminary matter, the Board notes that the RO has 
characterized the claimed disability as "heart disease with 
hypertension and peripheral vascular disease (PVD) secondary 
to diabetes mellitus, type II."   An April 2005 VA 
examination, however, found that the veteran's cardiovascular 
disease is primarily manifested by coronary artery 
arteriosclerosis and peripheral vascular disease.  The Board 
shall employ the characterization of the VA examiner in 
rendering its decision.

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

On review, the preponderance of the evidence shows that the 
veteran's cardiovascular disease, characterized by coronary 
artery arteriosclerosis and peripheral vascular disease was 
proximately caused by the veteran's service-connected 
diabetes mellitus type II.  Although diabetes mellitus type 
II was diagnosed six years after the veteran's cardiovascular 
disease first manifested, the young age at which the veteran 
developed serious cardiovascular disease led the veteran's 
private physician to conclude in September 2004 that diabetes 
mellitus must have pre-existed it.  An April 2005 VA 
examination concurred.  Both coronary artery arteriosclerosis 
and peripheral vascular disease, according to the VA 
examiner, were caused by "multiple conditions, including 
tobacco abuse, hypertension, hyperlipidemia and diabetes 
mellitus."  The examiner opined that these factors 
contributed equally to the veteran's cardiovascular disease.   

The veteran's treating physician has followed him for 
cardiovascular disease for many years, and offered a 
reasonable basis for his conclusion.  The VA examiner was 
given the opportunity to review the veteran's claims file and 
medical history prior to rendering his opinion.  There has 
been no evidence submitted that tends to rebut these 
opinions.  The Board thus finds that service-connected 
diabetes mellitus type II was a proximate cause of the 
veteran's cardiovascular disease.

The Board acknowledges that service connection for a disease 
arising from tobacco use is specifically prohibited by law.  
38 U.S.C. § 1103 (West 2002).  However, VAOPGCPREC 6-2003 
(October 28, 2003) held that neither 38 U.S.C. § 1103(a), nor 
VA's implementing regulations at 38 C.F.R. § 3.300, bar a 
finding of secondary service connection for a disability 
related to the veteran's use of tobacco products after the 
veteran's service, where that disability is proximately due 
to a service-connected disability that is not service 
connected on the basis of being attributable to the veteran's 
use of tobacco products during service.  

The evidence shows that the veteran stopped smoking in 1989, 
more than 20 years after his separation from service.  The 
veteran's service-connected diabetes mellitus type II is 
attributed to herbicide exposure.  There is no evidence that 
tobacco abuse contributed to the veteran's diabetes.   Since 
the veteran's cardiovascular disease is proximately due to a 
service-connected disability that is not attributable to the 
use of tobacco products during service, service connection 
for cardiovascular disease secondary to service-connected 
diabetes mellitus type II is warranted.


ORDER

Service connection for cardiovascular disease characterized 
by coronary artery arteriosclerosis and peripheral vascular 
disease, as secondary to diabetes mellitus type II, is 
granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


